Citation Nr: 1425252	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1976 and from February 1991 to April 1991, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement with this determination in October 2008, and timely perfected his appeal in June 2009.

In April 2011, November 2012, and April 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.  Regrettably, as outlined below, further development is necessary before the Board can proceed on the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded this claim for the purpose of obtaining an etiology opinion.  Following review of the claims file and examination of the Veteran, the November 2013 VA examiner diagnosed dysthymic disorder that she opined "was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale was that the Veteran's dysthymic disorder was "at least as likely as not a continuation of symptoms he reported while in the military."  

In support of this opinion, the examiner cited medical history reports dated in July 1980, February 1995, and July 1997.  The July 20, 1980, medical history report reflects that the Veteran "endorsed frequent trouble sleeping and depression or excessive worry - notation indicates 'financial worries, getting better.'"  The February 12, 1995, medical history report notes that the Veteran "endorsed 'depression or excessive worry' - notation indicates - 'depression - occli [illegible]blue [illegible] for 1-2 days but without neuro veg sxs, not disabling, no meds, no formal MD eval.'"  The July 13, 1997, medical history report notes that the "Veteran endorsed frequent trouble sleeping and depressive or excessive worry, notation indicates, 'trouble sleeping in last week secondary to stress.'"   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  

The Board notes that none of the above medical history reports was completed during a period of active duty.  It is unclear whether any of these medical history reports was completed during a period of active duty for training, as opposed to inactive duty training.  This distinction is important because service connection for disability resulting from disease may only be granted if incurred or aggravated while performing active duty for training, but not for inactive duty training.  The Board observes that the Veteran's dysthymic disorder is considered to be due to disease rather than injury.

While the Board regrets the additional delay, it finds that it is necessary to remand this claim yet again for the purpose of determining the Veteran's dates of active duty for training, to include whether any of the service treatment records showing complaints of pertinent psychiatric symptoms occurred during a period of active duty for training (as opposed to inactive duty training).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to determine all of the dates of the Veteran's active duty for training.  In particular, determine whether the Veteran was on active duty for training (as opposed to inactive duty training) at the time of the July 20, 1980, February 12, 1995, or July 13, 1997, medical history reports.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



